Citation Nr: 0628707	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  97-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 
1953, and from March 1956 to January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 RO rating decision which 
denied a claim for service connection for a back disorder.  
An April 1999 Board decision denied this claim.  The 
appellant then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  By an August 2000 order, the Court 
vacated and remanded the April 1999 Board decision with 
respect to the issue of service connection for a back 
disorder.  In turn, the Board remanded the case in November 
2003.  However, for reasons discussed below, it is again 
necessary to REMAND the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

Another issue before the Board at this time is entitlement to 
service connection for residuals of cold injury.  Since the 
private attorney in this case represents the veteran only on 
the issue noted above, separate decisions are being rendered.  

August and September 2004 statements from the veteran and his 
private attorney seem to indicate their belief that a claim 
for service connection for multiple sclerosis is on appeal to 
the Board.  However, in an August 2000 single-judge order, 
the Court of Appeals for Veterans Claims dismissed a 
purported appeal on this issue.


REMAND

The Board apologizes to the veteran for remanding this claim 
once again.  However, upon review of the file, further 
development in an effort to assist him in substantiating his 
claim requires remand.

The only service medical records available are the separation 
examinations for each of the veteran's two periods of active 
duty.  Where a veteran's service medical records are 
unavailable, the Board has a heightened duty to assist and 
obligation to explain its findings and conclusions and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is 
no adverse presumption of service connection as a result of 
the loss of these records.  Cromer v. Nicholson, 455 F.3d 
1346 (Fed. Cir. 2006).  There is, however, an expanded duty 
to assist the veteran in obtaining evidence from alternate or 
collateral sources.  Id.  

To this end, the evidence shows that the veteran was awarded 
disability benefits by the Social Security Administration 
(SSA) in an August 1986 decision.  VA is required to obtain 
evidence from the SSA, including any decisions by an 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996).  These records, particularly those dated in 
the early 1980's, may contain evidence relevant to the 
veteran's claim, as other evidence dated during that 
approximate time period indicates complaints and/or findings 
pertaining to the low back.  It is regrettable that this 
development was not done in conjunction with the prior 
remand, but, at this point, every effort should be made to 
obtain evidence that may help the veteran substantiate this 
claim.  In light of the absence of service medical records, 
any medical records that may document his history of 
complaints or treatment would be helpful.

Accordingly, the issue of service connection for a back 
disorder is remanded for the following action:  

1.  Request the veteran's medical and 
adjudication records compiled in 
connection with an August 1986 decision 
from the Social Security Administration.  
All efforts to obtain these records should 
be fully documented, and the Social 
Security Administration should provide a 
negative response if records are not 
available.  

2.  Thereafter, the RO should review the 
claim for service connection for a back 
disorder.  If the claim is denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, his 
cooperation in VA's efforts to develop his claim is both 
critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

